11/30/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 20-0322

                    Supreme Court No. DA 20-0322


TYLER JACK SNIDER,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.


                         Grant of Extension


     Upon consideration of Appellant’s motion for an extension of time,

and good cause appearing therefor,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 28, 2020, within which to prepare,

serve and file the Appellant’s Opening Brief.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 30 2020